In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 13-939V
                                      Filed: April 20, 2016

* * * * * * * * * * * * * * * *                         TO BE PUBLISHED
CAROLINE COUBOIS,                           *
                                            *           Special Master Hamilton-Fieldman
              Petitioner,                   *
                                            *           Damages Decision; Contested;
v.                                          *           Influenza (“Flu”) Vaccine; Shoulder
                                            *           Injury Related to Vaccine
SECRETARY OF HEALTH                         *           Administration (“SIRVA”).
AND HUMAN SERVICES,                         *
                                            *
              Respondent.                   *
* * * * * * * * * * * * * * * *
Renée Gentry, George Washington University Law School, Washington, D.C., for Petitioner.
Michael Milmoe, United States Department of Justice, Washington, D.C., for Respondent.

                                          DECISION 1

        On November 27, 2013, Caroline Courbois (“Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program (“the Program”). 2
Petitioner alleged that an influenza (“flu”) vaccination she received on January 10, 2013 caused
her to suffer from a shoulder injury related to vaccine administration (“SIRVA”). On September
22, 2014, Respondent filed a Vaccine Rule 4(c) Report conceding Petitioner’s entitlement to
compensation, and on September 23, 2014, the undersigned issued an entitlement ruling in
Petitioner’s favor.

       On April 5, 2016, the undersigned held a damages hearing. At the conclusion of the
hearing, the undersigned awarded compensation to Petitioner for previously incurred costs,
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.


                                                1
future unreimbursable expenses, certain home modifications, and past and future pain and
suffering. In accordance with the undersigned’s oral ruling, Petitioner shall receive the
following compensation:

       A lump sum payment of $158,243.40, in the form of a check payable to Petitioner,
       for previously incurred expenses, home modifications, past and future pain and
       suffering, and the first year of unreimbursable future expenses; and

       An amount sufficient to purchase an aunnity contract, subject to the conditions
       described in Appendix A to this Decision, and consistent with the undersigned’s
       April 7, 2016 Order.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT herewith. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
                    Case 1:13-vv-00939-UNJ Document 69-1 Filed 04/19/16 Page 1 of 1
                                    Appendix A: Items of Compensation for Caroline Courbois                            Page 1 of 1

                                                   Lump Sum
                                                  Compensation Compensation
  ITEMS OF COMPENSATION              G.R.           Year 1      Years 2-Life
                                                     2016        2017-Life
Massage Therapy                       4%             1,200.00       1,200.00
Cleaning Service                      4%             3,600.00       3,600.00
Hairdresser                           4%             2,600.00       2,600.00
Landscaping Services                  4%             3,200.00       3,200.00
Home Mods                             0%             4,000.00
Lost Future Earnings
Pain and Suffering                                   142,794.40
Past Unreimbursable Expenses                             849.00
Annual Totals                                        158,243.40        10,600.00
Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
expenses ($14,600.00), pain and suffering ($142,794.40), and past unreimbursable expenses ($849.00): $158,243.40.
Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
Respondent is ordered to make annuity payments on an annual basis.